

Exhibit 10.24.1
AMENDMENT TO
MACY’S, INC. DEFERRED COMPENSATION PLAN
The Macy’s, Inc. Deferred Compensation Plan (the “Plan”) is hereby amended,
effective as of April 1, 2014, in the following respects.
1.    Subsection 3.2 of the Plan is amended in its entirety to read as follows.
3.2    Special Rules of Eligibility for Newly Eligible Participant. As a special
eligibility rule, if an Employee is not eligible to participate in the Plan with
respect to a Plan Year (for purposes of this subsection 3.2, the “subject Plan
Year”) under the terms of subsection 3.1 hereof, but he or she meets all of the
conditions set forth in subsection 3.2(a) hereof with respect to a calendar
quarter that falls in the subject Plan Year (for purposes of this subsection
3.2, the “subject Plan Year quarter”), then Macy’s may in its discretion
designate that the Employee shall be eligible to actively participate in the
Plan, and hence shall be considered an “Eligible Employee” in the Plan, for the
period (for purposes of this subsection 3.2, the “subject Plan Year period”)
that begins on the first day of the subject Plan Year quarter and ends on the
last day of the subject Plan Year.
(a)    The conditions that must be met by the Employee with respect to the
subject Plan Year quarter in order for Macy’s to designate the Employee as an
Eligible Employee for the subject Plan Year period pursuant to the preceding
terms of this subsection 3.2 are the following:
(1)    the Employee has, prior to the start of the subject Plan Year quarter,
both been credited with a year of Eligibility Service (as defined in and
determined under the Macy’s 401(k) Plan) and attained at least age 21;
(2)    the sum of the Employee’s annual rate of Basic Salary in effect as of the
pay determination date that applies to the subject Plan Year quarter (as
determined under the provisions of subsection 3.2(b) hereof) and the Employee’s
targeted bonus under the Macy’s Annual Incentive Plan for the Fiscal Year in
which such pay determination date falls exceeds the Tax-Qualified Plan Annual
Compensation Limit that applies to the calendar year in which the subject Plan
Year quarter falls;
(3)    he or she is an Employee at the start of the subject Plan Year quarter;
(4)    prior to the start of the subject Plan Year quarter, he or she has never
been eligible to participate in the Plan (or in any other plan of the Company
that is treated as a single plan with the Plan under the provisions of Section
1.409A-1(c)(2) of the Treasury Regulations); and

1



--------------------------------------------------------------------------------



(5)    he or she represents to the Committee by the start of the subject Plan
Year quarter that his or her tax year for federal income tax purposes is a
calendar year.
(b)    For purposes of subsection 3.2(a)(2) hereof, the “pay determination date”
that applies to the subject Plan Year quarter means a date (i) that occurs in
the 90-consecutive day period that ends on the date that immediately precedes
the first day of the subject Plan Year quarter and (ii) that is chosen by Macy’s
to be used for purposes of determining the Employee’s eligibility to become a
Participant in the Plan.    
(c)    For purposes of the provisions of subsection 3.2(a)(4) hereof, if, prior
to the start of the subject Plan Year quarter, the Employee had been eligible to
participate in the Plan (or in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations), but had ceased being eligible to participate in the
Plan (and, to the extent applicable, in every such other plan), other than for
an accrual of earnings and regardless of whether all amounts deferred under the
Plan (and, to the extent applicable, under each such other plan) have been paid,
the Employee shall be treated as being first eligible to participate in the Plan
on the first day of the subject Plan Year quarter (and to have never previously
been eligible to participate in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations) provided that (and only if) the Employee has not been
eligible to participate in the Plan (or in any such other plan), other than for
the accrual of earnings, at any time in the 24-month period ending on the first
day of the subject Plan Year quarter.
2.    Subsection 4.1(a) of the Plan is amended by adding to the end thereof new
subparagraphs (3) and (4) reading as follows.
(3)    Notwithstanding the foregoing subparagraphs of this subsection 4.1(a), if
the Employee first becomes eligible to participate in the Plan on the first day
of the subject Plan Year (and if the Employee had never previously been eligible
to participate in any other plan of the Company that is treated as a single plan
with the Plan under the provisions of Section 1.409A-1(c)(2) of the Treasury
Regulations), and if no deferral election is in effect for the Employee under
the foregoing subparagraphs of this subsection 4.1(a) as of the start of the
subject Plan Year, then the Employee shall still be entitled to make a deferral
election in accordance with the provisions of subsection 4.1(a)(1) hereof up to
but not after the 30th day after the first day of the subject Plan Year. Any
such deferral election shall be irrevocable and may not be changed or terminated
for the remainder of the subject Plan Year. Notwithstanding the foregoing
subparagraphs of this subsection 4.1(a), if the Employee makes a deferral
election under this subsection 4.1(a)(3) after the day that is the deadline day
as to the subject Plan Year under the provisions of subsection 4.1(a)(1), then:
(i) such deferral election, to the extent it purports to apply to Basic Salary
that is otherwise payable to him or her for services performed in the subject

2



--------------------------------------------------------------------------------



Plan Year, shall apply only to his or her Basic Salary otherwise payable for
services performed in the portion of the subject Plan Year that does not include
any pay period that begins before such deferral election is filed by the
Employee with a Plan representative; and (ii) such deferral election, to the
extent it purports to apply to an Incentive Award Payment that is otherwise
payable to him or her prior to his or her separation from service with the
Company (under the Company’s normal payment policies under the Macy’s Annual
Incentive Plan) and for services performed in the Fiscal Year that begins within
the subject Plan Year, shall only so apply if such Fiscal Year begins after such
deferral election is filed by the Employee with a Plan representative.
(4)    For purposes of the provisions of subsection 4.1(a)(3) hereof, if, prior
to the start of the subject Plan Year, the Employee had been eligible to
participate in the Plan (or in any other plan of the Company that is treated as
a single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of
the Treasury Regulations), but had ceased being eligible to participate in the
Plan (and, to the extent applicable, in every such other plan), other than for
an accrual of earnings and regardless of whether all amounts deferred under the
Plan (and, to the extent applicable, under each such other plan) have been paid,
the Employee shall be treated as being first eligible to participate in the Plan
on the first day of the subject Plan Year (and to have never previously been
eligible to participate in any other plan of the Company that is treated as a
single plan with the Plan under the provisions of Section 1.409A-1(c)(2) of the
Treasury Regulations) provided that (and only if) the Employee has not been
eligible to participate in the Plan (or in any such other plan), other than for
the accrual of earnings, at any time in the 24-month period ending on the first
day of the subject Plan Year.
3.    Subsection 4.1(b) of the Plan is amended in its entirety to read as
follows.
(b)    Special New Eligible Employee Rules for Deferral Elections. This
subsection 4.1(b) applies to any Employee who, under the provisions of
subsection 3.2 hereof, is an Eligible Employee with respect to a portion of any
Plan Year (for purposes of this subsection 4.1(b), the “subject Plan Year
period”).
(1)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may
elect for the subject Plan Year period, by completing a deferral agreement and
filing such agreement with a Plan representative by and no later than the end of
the last day of the calendar month immediately preceding the first day of the
subject Plan Year period (with the last day of such preceding calendar month
referred to, for purposes of this subsection 4.1(b), as his or her “deadline
day”), to defer the receipt of any whole percent (up to but not greater than
50%) of his or her Basic Salary that is otherwise payable to him or her for
services performed in the subject Plan Year period.
(2)    Subject to the other subsections of this section 4 and to such
administrative rules as the Committee may prescribe, the Eligible Employee may

3



--------------------------------------------------------------------------------



change, or terminate and thereby void, any deferral election that he or she has
made for the subject Plan Year period under the provisions of subsection
4.1(b)(1) hereof, by completing another appropriate agreement and filing such
agreement with a Plan representative, up to but not after the end of his or her
deadline day. At the end of his or her deadline day, whatever deferral election
(or lack of deferral election) he or she then has in effect shall become
irrevocable for the subject Plan Year period.
(3)    Notwithstanding the foregoing subparagraphs of this subsection 4.1(b), if
no deferral election is in effect for the Employee under the foregoing
subparagraphs of this subsection 4.1(b) as of the start of the subject Plan Year
period, then the Employee shall still be entitled to make a deferral election in
accordance with the provisions of subsection 4.1(b)(1) hereof up to but not
after the 30th day after the first day of the subject Plan Year period. Any such
deferral election shall be irrevocable and may not be changed or terminated for
the remainder of the subject Plan Year period. Notwithstanding the foregoing
subparagraphs of this subsection 4.1(b), if the Employee makes a deferral
election under this subsection 4.1(b)(3) after the day that is the deadline day
as to the subject Plan Year period under the provisions of subsection 4.1(b)(1),
then such deferral election shall only apply to his or her Basic Salary
otherwise payable for services performed in the portion of the subject Plan Year
period that does not include any pay period that begins before such deferral
election is filed by the Employee with a Plan representative.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.






MACY’S, INC.


By: Joel Belsky


Title: Executive Vice President




Date: March 31, 2014







4

